73 F.3d 355NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Angel TORRES-MALDONADO, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 95-1598.
United States Court of Appeals, First Circuit.
Dec. 28, 1995.

Raymond Rivera Esteves and Juan A. Hernandez Rivera on brief for appellant.
Guillermo Gil, United States Attorney, Maria Hortensia Rios, Assistant United States Attorney, Robert M. Pekrill, Assistant Regional Counsel, and Wayne G. Lewis, Attorney, Social Security Administration, on brief for appellee.
Before CYR, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Angel Torres-Maldonado appeals from the district court's decision affirming the denial of disability benefits by the Secretary of Health and Human Services.  We have carefully reviewed the parties' briefs and the record on appeal.  Appellant's claims that the ALJ failed to consider his allegations of disabling pain or failed to consider the cumulative effect of his impairments are belied by the record.  We have also concluded that, in presenting a hypothetical to the vocational expert (VE), the ALJ's misspoken reference to an onset date of 1991, did not mislead the VE as the description of impairments that followed referred to medical evidence within the relevant time period.


2
We affirm on the basis of the district court's wellreasoned Opinion and Order dated May 10, 1995.